

114 S1527 IS: Improving Department of State Oversight Act of 2015
U.S. Senate
2015-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1527IN THE SENATE OF THE UNITED STATESJune 8, 2015Mr. Perdue (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo enable more responsible and efficient spending on Department of State activities and foreign
			 operations.
	
 1.Short titleThis Act may be cited at the Improving Department of State Oversight Act of 2015. 2.Competitive hiring status for former employees of the Special Inspector General for Iraq ReconstructionNotwithstanding any other provision of law, any employee of the Special Inspector General for Iraq Reconstruction who completes at least 12 months of service at any time prior to the date of the termination of the Special Inspector General for Iraq Reconstruction, October 5, 2013, and was not terminated for cause shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications.
		3.Assurance of independence of IT systems
 (a)In generalThe Secretary of State, with the concurrence of the Inspector General of the Department of State, shall certify to the appropriate congressional committees that the Department has made reasonable efforts to ensure the integrity and independence of the Office of the Inspector General Information Technology systems.
 (b)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 4.Protecting the integrity of internal investigationsSection 209(c)(5) of the Foreign Service Act of 1980 (22 U.S.C. 3929(c)(5)) is amended by inserting at the end the following new subparagraph:
			
				(C)Required reporting of allegations and investigations and inspector general authority
 (i)In generalEach bureau, post or other office (in this subparagraph, an entity) of the Department of State shall, within five business days, report to the Inspector General any allegations of—
 (I)waste, fraud, or abuse in a Department program or operation; (II)criminal or serious misconduct on the part of a Department employee at the FS–1, GS–15, GM–15 level or higher;
 (III)criminal misconduct on the part of any Department employee; and (IV)serious, noncriminal misconduct on the part of any individual who is authorized to carry a weapon, make arrests, or conduct searches, such as conduct that, if proved, would constitute perjury or material dishonesty, warrant suspension as discipline for a first offense, or result in loss of law enforcement authority.
 (ii)Inspector General authorityThe Inspector General may, pursuant to existing authority, investigate matters covered by clause (i).
 (iii)Limitation on investigations outside of Office of Inspector GeneralNo entity in the Department of State with concurrent jurisdiction over matters covered by clause (i), including the Bureau of Diplomatic Security, may initiate an investigation of such matter unless it has first reported the allegations to the Inspector General as required by clause (i), except as provided in clauses (v) and (vi).
 (iv)CooperationIf an entity in the Department of State initiates an investigation of a matter covered in clause (i) the entity must, except as provided in clause (v), fully cooperate with the Inspector General, including—
 (I)by providing to the Inspector General all data and records obtained in connection with its investigation upon request of the Inspector General;
 (II)by coordinating, at the request of the Inspector General, such entity’s investigation with the Inspector General; and
 (III)by providing to the Inspector General requested support in aid of the Inspector General’s oversight and investigative responsibilities.
 (v)ExceptionsThe Inspector General may prescribe general rules under which any requirement of clause (iii) or clause (iv) may be dispensed with.
 (vi)Exigent circumstancesCompliance with clauses (i), (iii), and (iv) of this subparagraph may be dispensed with by an entity of the Department of State if complying with them in an exigent circumstance would pose an imminent threat to human life, health or safety, or result in the irretrievable loss or destruction of critical evidence or witness testimony, in which case a report of the allegation shall be made not later than 48 hours after an entity begins an investigation under the authority of this clause and cooperation required under clause (iv) shall commence not later than 48 hours after the relevant exigent circumstance has ended.
 (vii)Rule of constructionNothing in this subparagraph may be interpreted to affect any duty or authority of the Inspector General under any provision of law, including the Inspector General’s duties or authorities under the Inspector General Act..
		5.Report on Inspector General inspection and auditing of Foreign Service posts and bureaus and
			 operating units Department of State
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress on the requirement under section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)) that the Inspector General of the Department of State inspect and audit, at least every 5 years, the administration of activities and operations of each Foreign Service post and each bureau and other operating unit of the Department of State.
 (b)Consideration of Multi-Tier systemThe report required under subsection (a) shall assess the advisability and feasibility of implementing a multi-tier system for inspecting Foreign Service posts featuring more (or less) frequent inspections and audits of posts based on risk, including security risk, as may be determined by the Inspector General.
 (c)CompositionThe report required under subsection (a) shall include separate portions prepared by the Inspector General of the Department of State, and the Comptroller General of the United States, respectively.